DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This non-final office action is responsive to Applicants' application filed on 11/05/2019.  Claims 16-30 are presented for examination and are pending for the reasons indicated herein below.  
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 16-21 and 24-30 rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (20140354117 and hereinafter as Ishi) in view of Mitteer et al. (20170077631)


    PNG
    media_image1.png
    750
    1165
    media_image1.png
    Greyscale


Regarding claim 16. Ishi teaches a drive device [100], comprising: a circuit board [70] to be contacted by at least one connecting element [71 with 80 make a connection element] of the drive device; 
and at least one lead-through [75] for the at least one connecting element; wherein the circuit board is contactable by the drive device from a contacting side [it is interpreted that contacting side is 6a from applicant’s specs, thus contacting side of Ishi can be A as shown above] via the at least one connecting element [see A replicated above, 76 fuses 71 to PCB right side of 76 is a contacting side for 100], the contacting side facing away from the drive device [A is away from 100 looking from right to left of fig 1].  
While Ishi alludes to a control unit [wiring pattern for controlling the fan motor see ¶53] for activating a drive device [100].  However, Ishi does not explicitly mention a control unit.
Whereas Mitteer shows a control unit [27] coupled to a circuit board [i.e. 25] for a drive device [i.e. 21].
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to bring the controlling unit of Mitteer and coupled controlling unit to the PCB of Ishi to not only provide a more descriptive device but to also control the PCB which drives the motor.

Regarding claim 17. Ishi as modified teaches the control unit of claim 16, wherein the at least one lead-through is configured so that the at least one connecting element is feed-able from a mounting side [71 is mounted by 76] of the circuit board through the at least one lead-through to the contacting side [leading to A], the mounting side of the circuit board facing the drive device [i.e. 76 faces 100 from the left side].  

[wiring pattern ¶53 Ishi], which is situated in the control unit on the contacting side of the circuit board, the deflection arrangement being contactable by the circuit board from the contacting side and by the at least one connecting element of the drive device [¶57].  

Regarding claim 19. Ishi as modified teaches the control unit of claim 18, wherein at least one receptacle [i.e. 28 Mitteer] for the at least one deflection arrangement is on an underside of a housing [dotted lines in fig 1 surrounding 27 imply housing Mitteer] of the control unit [27 flip upside-down will show 28 from an underside perspective Mitteer].  

Regarding claim 20. Ishi as modified teaches the control unit of claim 19, wherein the at least one deflection arrangement [i.e. wiring pattern] includes a contacting area [implicit, ¶53-¶54 Ishi 20 and 70 are connected by 71 thus having a contacting area] for contacting the at least one connecting element, the at least one receptacle including a contacting receptacle [i.e. contacting portion of 26 in Mitteer], in which the contacting area is accommodated.  

[i.e. 71 is partly in receptacle 73 of Ishi].  

Regarding claim 24. Ishi as modified teaches the control unit of claim 16, wherein the at least one connecting element to be contacted is guidable through a housing [housing shown in fig 5, shows opening to guide at least 80] opening of a housing of the control unit [housing houses the wiring pattern], in each case assigned to the at least one connecting element, in particular, through a housing opening [i.e. opening receiving 80], which faces a mounting side [i.e. side 76 which mounts 71] of the circuit board. 


    PNG
    media_image1.png
    750
    1165
    media_image1.png
    Greyscale

Regarding claim 25. Ishi teaches a motor unit [200], comprising:   
a drive device [100]; wherein the drive device includes at least one connecting element [71 with 80 make a connection element], which is contacted by a circuit board [70] of the control unit, 
and wherein the circuit board is contacted by at least one connecting element of the drive device [71 and 70 share contact and are coupled to 100], 
wherein there is at least one lead-through for the at least one connecting element [75], 
 [see A replicated above, 76 fuses 71 to PCB right side of 76 is a contacting side for 100], 
the contacting side facing away from the drive device [A is away from 100 looking from right to left of fig 1].
While Ishi alludes to a control unit [wiring pattern for controlling the fan motor see ¶53] for activating a drive device [100].  However, Ishi does not explicitly mention a control unit.
Whereas Mitteer shows a control unit [27] coupled to a circuit board [i.e. 25] for a drive device [i.e. 21].
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to bring the controlling unit of Mitteer and coupled controlling unit to the PCB of Ishi to not only provide a more descriptive device but to also control the PCB which drives the motor.

Regarding method claims 26-30, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device "inherently performs the claimed process. In re King, 801 F.2d 1324,



Allowable Subject Matter
Claims 22 and 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839